Citation Nr: 0913454	
Decision Date: 04/10/09    Archive Date: 04/21/09

DOCKET NO.  06-22 437	)	DATE
	)
	)

On appeal from the  
Department of Veterans Affairs (VA) Regional Office (RO)  
in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 
percent for Meniere's syndrome.

2.  Entitlement to an increased (compensable) disability 
rating for bilateral otitis media.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse




ATTORNEY FOR THE BOARD

L. Cramp, Counsel

INTRODUCTION

The Veteran had active service from March 1964 to March 1966.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision, in 
which the RO denied a rating in excess of 30 percent for 
Meniere's syndrome, and denied a compensable rating for 
bilateral otitis media.  The Veteran filed a notice of 
disagreement (NOD) in February 2006, and the RO issued a 
statement of the case (SOC) in June 2006.  The Veteran filed 
a substantive appeal (via a VA Form 9, Appeal to Board of 
Veterans' Appeals) in July 2006.

In November 2006 and November 2008, the RO continued the 
denial of each claim (as reflected in SSOCs).

In February 2009, the Veteran testified during a 
videoconference hearing before the undersigned Veterans Law 
Judge; a transcript of that hearing is of record.

For reasons expressed below, the matters on appeal are being 
remanded to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify the Veteran when further 
action, on his part, is required.




REMAND

The Board's review of the claims file reveals that additional 
RO action on the claims on appeal is warranted.

As regards the matter of a rating in excess of 30 percent 
rating for the Veteran's service-connected Meniere's 
syndrome, the Board finds that the evidence of record is not 
adequate to determine the Veteran's entitlement to a higher 
rating under the applicable rating criteria.  

Meniere's syndrome is rated under Diagnostic Code (DC) 6205.  
DC 6205 provides that hearing impairment with vertigo less 
than once a month, with or without tinnitus, warrants a 30 
percent rating.  Hearing impairment with attacks of vertigo 
and cerebellar gait occurring from one to four times a month, 
with or without tinnitus warrants a 60 percent rating.   
Hearing impairment with attacks of vertigo and cerebellar 
gait occurring more than once weekly, with or without 
tinnitus warrants a 100 percent rating.  See 38 C.F.R. § 4.87 
(2008).  

Thus, an essential criterion for entitlement to a rating 
higher than 30 percent is the presence of a cerebellar gait.  
In this case, no examiner has specifically noted the presence 
or absence of this criterion.  Nevertheless, certain evidence 
suggests that the Veteran's gait may be affected by his 
Meniere's syndrome.  The report of an August 2005 VA ear 
disease examination shows some shakiness on Fukuda testing.  
The testing was terminated due to the examiner's fear that 
the Veteran would fall.  The report of a May 2008 VA ear 
disease examination includes similar comments with respect to 
shakiness on Romberg testing.  However, the examiner 
described this result as "bizarre."  The examiner also 
observed that the Veteran walks with a stiff upper body and 
uses a cane.  However, it is unclear which if any of these 
symptoms is attributable to Meniere's syndrome, and whether 
observed symptomatology qualifies as cerebellar gait.  

The Board also notes that the August 2005 examiner 
recommended vestibular testing to resolve any doubts with 
respect to the cause of increased dizziness, which he did not 
feel comfortable attributing entirely to Meniere's.  However, 
such testing was not subsequently conducted; although 
vestibular testing was conducted in May 2002, prior to the 
period on appeal, and prior to the August 2005 examination.  

Additionally, the Board notes that the Veteran's Meniere's 
syndrome can be alternatively rated under DC 6204 (peripheral 
vestibular disorders), with combined ratings for tinnitus and 
hearing loss.  Under DC 6204, a 30 percent rating is 
available in the presence of dizziness and occasional 
staggering.  Such a rating could potentially prove more 
favorable to the Veteran than DC 6205, which precludes 
separate ratings for tinnitus and FOR hearing loss.  However, 
as with cerebellar gait, the evidence with respect to 
staggering is not sufficient to determine whether the Veteran 
is entitled to such a rating.  

Considering the pertinent evidence in light of the above, the 
Board finds that the evidence of record is inadequate to 
properly evaluate  his Meniere's syndrome, and that a new VA 
examination, with more contemporaneous medical findings 
responsive to the points raised above, is needed.  See 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With respect to otitis media, the Veteran's testimony at the 
February 2009 hearing indicates that this condition may have 
worsened since the most recent VA examination.  The report of 
a May 2008 VA audiology examination shows that the Veteran 
had recent discharge from the right ear, which was treated 
with eardrops and resolved within three days.  However, the 
hearing transcript indicates that the Veteran experiences 
running and discharge of pus from his ears every morning.  
The May 2008 examiner also indicated that the noted symptoms 
were attributable to otitis externa, and that he had not 
treated the Veteran in the past several years for otitis 
media.  This is potentially significant because otitis 
externa and otitis media are rated under separate diagnostic 
codes, and it is unclear whether the current symptomatology 
is a manifestation of the service connected disability.  See 
38 C.F.R. § 4.87, DCs 6200 and 6210.  

As the evidence indicates that the Veteran's otitis media may 
have worsened since the most recent VA examination, or that 
current symptomatology may not be attributable to the 
service-connected otitis media, the Board finds that the 
current record does not provide a sufficient basis for 
adjudication of the claim, and that a new VA examination, 
with more contemporaneous medical findings, is needed.  See 
38 U.S.C.A. § 5103A.

Under these circumstances, the RO should arrange for the 
Veteran to undergo VA ear diseases examination (with 
vestibular testing, if deemed necessary by the examiner), by 
an appropriate physician, at a VA medical facility.  The 
veteran is hereby advised that failure to report to the 
examination (and/or associated testing) scheduled in 
connection with the claims for increase, without good cause, 
shall result in denial of these claims.  See 38 C.F.R. § 
3.655 (a),(b) (2008).  Examples of good cause include, but 
are not limited to, the illness or hospitalization of the 
claimant and death of an immediate family member.  Id.  If 
the Veteran fails to report for any scheduled examination 
and/or testing, the RO must obtain and associate with the 
claims file (a) copy(ies) of any notice(s) of the date and 
time of the appointment(s) sent to him by the pertinent VA 
medical facility. 

Additionally, to ensure that the record before the examiner 
is complete, the RO should obtain and associate with the 
claims file all outstanding VA medical records.  The claims 
file currently includes outpatient treatment records from the 
Providence VA Medical Center (VAMC) dated from August 2004 
through November 2006, and from April 2007 through October 
2008.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Hence, the RO must obtain all 
outstanding pertinent treatment records since October 2008, 
following the current procedures prescribed in 38 C.F.R. § 
3.159 as regards requests for records from Federal 
facilities.

The RO should also give the Veteran another opportunity to 
present information and evidence pertinent to the claims, 
notifying him that he has a full one-year period for 
response.  See 38 U.S.C.A § 5103(b)(1) (West 2002); but see 
also 38 U.S.C.A. § 5103(b)(3) (West Supp. 2008) (amending the 
relevant statute to clarify that VA may make a decision on a 
claim before the expiration of the one-year VCAA notice 
period).  The RO should ensure that its letter meets the 
notice requirements of Vazquez-Flores v. Peake, 22 Vet. App. 
37 (2008) (setting forth the minimum notice requirements for 
increased rating claims). The RO's letter should clearly 
explain to the Veteran that he has a full one-year period to 
respond (although VA may decide the claim within the one-year 
period).

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

The actions identified herein are consistent with the duties 
imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2008); 38 
C.F.R. § 3.159 (2008).  However, identification of specific 
actions requested on remand does not relieve the RO of the 
responsibility to ensure full compliance with the VCAA and 
its implementing regulations.  Hence, in addition to the 
actions requested above, the RO should also undertake any 
other development and/or notification action deemed warranted 
by the VCAA prior to adjudicating the claims on appeal.  The 
RO's adjudication of each claims increase should include 
consideration of whether "staged rating" (assignment of 
different ratings for distinct periods of time, based on the 
facts found) pursuant to Hart v. Mansfield, 21 Vet. App. 505, 
509-510 (2007), is appropriate.

Accordingly, these matters are hereby REMANDED to the RO, via 
the AMC, for the following actions:

1.  The RO should obtain from the 
Providence VAMC all outstanding pertinent 
records of evaluation and/or treatment of 
the Veteran's Meniere's syndrome and 
otitis media, from October 2008 to the 
present.  The RO must follow the 
procedures set forth in 38 C.F.R. § 
3.159(c) as regards requesting records 
from Federal facilities.  All records 
and/or responses received should be 
associated with the claims file.

2.  The RO should send to the Veteran and 
his representative a letter requesting 
that the Veteran provide sufficient 
information, and if necessary, 
authorization, to enable it to obtain any 
additional evidence pertinent to the claim 
for a rating in excess of 30 percent for 
Meniere's syndrome, and/or the claim for a 
compensable rating for otitis media.  The 
RO should explain the type of evidence 
that is his ultimate responsibility to 
submit.  

The RO should ensure that its letter meets 
the notice requirements of Vazquez-Flores 
(cited to above).  The RO's letter should 
clearly also explain to the Veteran that 
he has a full one-year period to respond 
(although VA may decide the claim within 
the one-year period).

3.  If the Veteran responds, the RO should 
assist him in obtaining any additional 
evidence identified by following the 
current procedures set forth in 38 C.F.R. 
§ 3.159.  All records/responses received 
should be associated with the claims file.  
If any records sought are not obtained, 
the RO should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken to 
obtain them, and describe further action 
to be taken.

4.  After all records and/or responses 
received are associated with the claims 
file, or, the time period for the 
Veteran's response expires, the RO should 
arrange for the Veteran to undergo VA ear 
diseases examination, by an appropriate 
physician, at a VA medical facility.  The 
entire claims file, to include a complete 
copy of this REMAND, must be made 
available to the physician designated to 
examine the Veteran, and the report of the 
examination should include discussion of 
the Veteran's documented medical history 
and assertions.  

All appropriate tests and studies should 
be accomplished (with all results made 
available to the physician prior to the 
completion of his or her report) and all 
clinical findings should be reported in 
detail.  If the examiner determines that 
further vestibular or other testing is 
needed to reliably render the findings 
noted below, such testing should be 
accomplished in accordance with the 
examiner's recommendation.  

Meniere's syndrome:  The physician should 
clearly indicate whether the Veteran 
suffers from cerebellar gait during, or in 
addition to, his attacks of vertigo.  The 
examiner should also provide information 
as to the frequency of the Veteran's 
attacks of vertigo and, if present, 
cerebellar gait.  Further, the physician 
should address whether the Veteran has 
occasional staggering that is attributable 
to Meniere's syndrome.  

Otitis media:  The physician should 
clearly indicate whether the Veteran has 
currently active otitis media, and if so, 
whether there is current suppuration or 
aural polyps.  

The physician should also address whether 
the Veteran has currently active otitis 
externa, and if so, whether this condition 
is related to his service-connected otitis 
media.  If otitis externa is present and 
found to be related to the service-
connected otitis media, the physician 
should address the presence or absence of 
swelling, dry and scaly or serous 
discharge, and itching, requiring frequent 
and prolonged treatment.  

The physician should set forth all 
examination findings, along with a 
complete rationale for the conclusions 
reached, in a printed (typewritten) 
report.

5.  If the Veteran fails to report to the 
scheduled examination and/or associated 
testing,  the RO must obtain and associate 
with the claims file (a) copy(ies) of any 
notice(s) of the date and time of such 
appointments sent to the Veteran by the 
pertinent VA medical facility.

6.  To help avoid future remand, the RO 
must ensure that all requested action has 
been accomplished (to the extent possible) 
in compliance with this REMAND.  If any 
action is not undertaken, or is taken in a 
deficient manner, appropriate corrective 
action should be undertaken.  See Stegall 
v. West, 11 Vet. App. 268 (1998).

7.  After completing the requested 
actions, and any additional notification 
and development deemed warranted, the RO 
should readjudicate the claim for a rating 
in excess of 30 percent for Meniere's 
syndrome, and the claim for a compensable 
rating for otitis media.  If the Veteran 
fails, without good cause, to report to 
the examination and/or testing scheduled 
in connection with the claim for increase, 
in adjudicating the claim, the RO should 
apply the provisions of 38 C.F.R. § 
3.655(b), as appropriate.  Otherwise, the 
RO should adjudicate each claim on appeal 
in light of all pertinent evidence and 
legal authority, addressing whether staged 
rating of either disability, pursuant to 
Hart (cited to above), is appropriate. 

8.  If either benefit sought on appeal 
remains denied, the RO must furnish to the 
Veteran and his representative an 
appropriate SSOC that includes citation to 
and discussion of any additional legal 
authority considered, along with clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefits 
requested should be granted or denied.  The Veteran need take 
no action until otherwise notified, but he may 
furnish additional evidence and/or argument during the 
appropriate time frame.  See Kutscherousky v. West, 12 Vet. 
App. 369 (1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); 
Booth v. Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

These claims must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).



_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2008).


